—Judgment, Supreme Court, Bronx County (Robert Cohen, J.), rendered October 30, 1992, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a prison term of 2 to 6 years, unanimously affirmed.
Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), the jury’s determination of defendant’s guilt beyond a reasonable doubt of the criminal sale charge is amply supported (see, People v Bleakley, 69 NY2d 490). Any credibility issue was for *453the jury to resolve. Concur — Carro, J. P., Rosenberger, Ellerin and Kupferman, JJ.